Case: 14-10159      Document: 00512854609         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10159
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

REVEREND JAMES CORNELL CLARK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:07-CR-27-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Reverend James Cornell Clark, federal prisoner # 13238-057, filed an 18
U.S.C. § 3582(c)(2) motion in the district court, seeking a reduction in the 120-
month sentence that was imposed following his conviction for importation of
an alien for immoral purposes. The district court denied the motion, and Clark
now appeals. Clark has also moved for leave to amend his appellate brief to
include additional requests for relief, and that motion is granted.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10159    Document: 00512854609      Page: 2   Date Filed: 12/02/2014


                                 No. 14-10159

      Clark argues here, as he did in the district court, that his sentence should
be reduced because his guidelines sentencing range was increased by
enhancements triggered by judicially found facts in violation of Alleyne v.
United States, 133 S. Ct. 2151, 2163 (2013). The district court properly denied
Clark’s motion because his Alleyne-based challenge to his sentence is beyond
the scope of § 3582(c)(2). See United States v. Hernandez, 645 F.3d 709, 712
(5th Cir. 2011); United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
In addition to his Alleyne-based sentencing challenge, Clark raises in his
appellate brief numerous other challenges to his underlying conviction and
sentence, none of which are based on any amendments to the Sentencing
Guidelines. Because these other challenges are raised for the first time in
Clark’s appellate brief, we decline to consider them. See United States v.
Pardue, 36 F.3d 429, 431 (5th Cir. 1994).
      The Government moves for the dismissal of Clark’s newly raised
arguments, for summary affirmance, and, alternatively, for an extension of
time for filing an appellate brief. We deny each of those motions and affirm
the judgment of the district court denying relief under § 3582(c)(2).
      AFFIRMED; MOTION TO AMEND APPELLANT’S BRIEF GRANTED;
ALL OTHER OUTSTANDING MOTIONS DENIED.




                                        2